Smith, C. J.,
delivered the opinion of the court:
This was a conviction in the Circuit Court of Rankin county, under the statute defining the crime of being an accessary after the fact, and prescribing the punishment therefor. Rev. Code, 573, sec. 2, Art. 3.
The exceptions to the judgment are based upon errors alleged to have been committed, by the court, in charging the jury.
*704The indictment under which the plaintiff in error was tried alleged, first, that one Richard Harrel had (setting out the circumstances of the transaction) feloniously, wilfully, and with malice aforethought “ killed and murdered” one Telfair Harrel; and, secondly, that the plaintiff in error, well knowing the said Richard Harrel “ had done and committed the said felony and murder in form aforesaid,” had afterwards aided and assisted said Richard with the intent to enable him to escape and evade arrest, &c.
The evidence adduced on the trial rendered it highly probable, if not certain, that the aid and assistance, which were proved to have been given by the plaintiff in error, with the intent to enable Richard Harrel to effect his escape, were, in point of fact, given after the mortal blow was dealt, but before the death of the party whose life had been assailed; but which occurred within a very short time thereafter.
Upon this state of evidence the court, at the instance of the prosecuting attorney, charged that, “if the jury believed from the evidence that after Richard Harrel had inflicted a mortal wound on Telfair Harrel, and when said Telfair Harrel was in a dying condition, the defendant aided and assisted the said Richard to escape by furnishing him with a horse and money, and sending him away, knowing that said Richard had so wounded the said Telfair Harrel, and with a view to enable him to avoid arrest, they should find the defendant guilty.”
And refused to charge, at the instance of the defendant, that if the jury believe from the evidence that William Harrel helped the said Richard off before the said Telfair died they should find the defendant not guilty.
It is clear that the felony charged in the indictment to have been committed by the said Richard Harrel was the murder of Telfair Harrel, and not an assault and battery upon him with intent to commit murder. It is therefore certain that until Telfair Harrel died, the felony alleged in the indictment, and in respect to which the plaintiff in error was charged as accessary after the fact, was not consummated.
In order to fix the guilt of a party charged as accessary after the fact, it is essential that the alleged felony should be complete. *705Until such felony has been consummated, any aid or assistance rendered to a party, in order to enable him to escape the consequences of bis crime, will not make the person affording such assistance guilty as an accessary after the fact. This is the rule recognized, without exception, by all the authorities. 1. Hale, 622 ; 2 Hawkins, ch. 29, sec. 35; 4 Black. Com. 38; 3 Greenleaf Ev. p. 47, sec. 47; Roscoe’s Crim. Ev. 219, 220.
It is clear, therefore, that tbe court erred in giving tbe instruction requested in behalf of the prosecution, and in refusing that asked for by tbe defence.
As we reverse for this error, we deem it unnecessary to notice another exception taken to tbe ruling of tbe court.
Judgment reversed and cause remanded for new trial.